
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.3

EMPLOYMENT AND NONCOMPETITION AGREEMENT


        This EMPLOYMENT AND NONCOMPETITION AGREEMENT ("Agreement") is made as of
August 20, 2002 between Stephen L. Green ("Executive") and SL Green Realty
Corp., a Maryland corporation with its principal place of business at 420
Lexington Avenue, New York, New York 10170 (the "Employer").

        1.    Term.    The term of this Agreement shall commence on the date
first above written and, unless earlier terminated as provided in Section 6
below, shall terminate on December 31, 2007 (the "Current Term"); provided,
however, that Section 8 (and any enforcement or other procedural provisions
hereof affecting Section 8) hereof shall survive the termination of this
Agreement as provided therein. The Current Term shall automatically be extended
for successive one year periods (each, a "Renewal Term"), unless either party
shall notify the other in writing at least three months prior to the expiration
of the Current Term or the applicable Renewal Term of its intention not to renew
such Term. The period of Executive's employment hereunder consisting of the
Current Term and all Renewal Terms, if any, is herein referred to as the
"Employment Period".

        2.    Employment and Duties.    

(a)Duties.    During the Employment Period, Executive shall be employed in the
business of the Employer and its affiliates. Executive shall serve the Employer
as a senior corporate executive and shall have the title of Chief Executive
Officer of the Employer and Chairman of the Board of Directors of the Employer
(the "Board"); provided that Executive may resign from one or the other of such
offices. Executive's duties and authority shall be as set forth in the By-laws
of the Employer and as otherwise established from time to time by the Board, but
in all events such duties shall be commensurate with his title and position with
the Employer.

(b)Best Efforts.    Executive agrees to his employment as described in this
Section 2 and agrees to devote substantially all of his business time and
efforts to the performance of his duties under this Agreement, except as
otherwise approved by the Board; provided,however, that nothing herein shall be
interpreted to preclude Executive, so long as there is no material interference
with his duties hereunder, from (i) participating as an officer or director of,
or advisor to, any charitable or other tax exempt organization or otherwise
engaging in charitable, fraternal or trade group activities; (ii) continuing to
serve on boards of directors of which Executive is a member at the time this
Agreement is executed, and, with the consent of the Employer (which shall not be
unreasonably withheld), serving on other boards of directors, or (iii) investing
and managing his assets as a passive investor in other entities or business
ventures, provided that he performs no management or similar role with respect
to such entities or ventures and such investment does not violate Section 8
hereof.

(c)Travel.    In performing his duties hereunder, Executive shall be available
for all reasonable travel as the needs of the Employer's business may require.
Executive shall be based in the metropolitan area of New York City.

        3.    Compensation and Benefits.    In consideration of Executive's
services hereunder, the Employer shall compensate Executive as provided in this
Agreement.

(a)Base Salary.    For the period from the date hereof through December 31,
2002, the Employer shall pay Executive an aggregate minimum annual salary at the
rate of $400,000 per annum during the Employment Period ("Base Salary").
Thereafter, Base Salary shall be $600,000. Base Salary shall be payable monthly
in accordance with the Employer's normal business practices, and shall be
reviewed by the Board or Compensation Committee at least annually. In no event
shall Executive's Base Salary in effect at a particular time be reduced without
his prior written consent.

(b)Incentive Compensation/Bonuses.    In addition to Base Salary, during the
Employment Period, Executive shall be eligible for and shall receive such
discretionary annual bonuses and shall be

--------------------------------------------------------------------------------

eligible to participate in any incentive compensation plans in effect with
respect to senior executive officers of the Employer, as the Board, in its sole
discretion, may deem appropriate to reward Executive for job performance.

(c)Stock Options.    As determined by the Board in its sole discretion,
Executive may be eligible to participate in the Employer's then current Stock
Option and Incentive Plan (the "Plan"), which authorizes the grant of stock
options and stock awards.

(d)Other Equity Awards.    Effective as of January 1, 2003, Executive shall be
granted 175,000 restricted shares of Common Stock under the Plan. The grant
shall generally be subject to the terms of the Plan and definitive award
agreements between the Employer and Executive substantially in the form attached
hereto as Exhibits A and B. In addition, the Employer shall pay Executive an
additional cash amount, intended to serve generally as a tax gross-up, upon each
date on which the restricted shares vest and become taxable, equal to 40% of the
value of the shares included in Executive's taxable income on such date.

(e)Expenses.    Executive shall be reimbursed for all reasonable business
related expenses incurred by Executive at the request of or on behalf of the
Employer, provided that such expenses are incurred and accounted for in
accordance with the policies and procedures established by the Employer. Any
expenses incurred during the Employment Period but not reimbursed by the
Employer by the end of the Employment Period, shall remain the obligation of the
Employer to so reimburse Executive.

(f)Health and Welfare Benefit Plans.    During the Employment Period, Executive
and Executive's immediate family shall be entitled to participate in such health
and welfare benefit plans as the Employer shall maintain from time to time for
the benefit of senior executive officers of the Employer and their families, on
the terms and subject to the conditions set forth in such plan. Nothing in this
Section shall limit the Employer's right to change or modify or terminate any
benefit plan or program as it sees fit from time to time in the normal course of
business so long as it does so for all senior executives of the Employer.

(g)Vacations.    Executive shall be entitled to paid vacations in accordance
with the then regular procedures of the Employer governing senior executive
officers.

(h)Other Benefits.    During the Employment Period, the Employer shall provide
to Executive such other benefits as generally made available to other senior
executives of the Employer. In addition, the Employer shall maintain life
insurance for the benefit of Executive's beneficiaries in a face amount equal to
$5,000,000; provided, however, that, such coverage shall only be required if
available to the Employer at reasonable rates. If such insurance is not
available at reasonable rates, then the Employer shall provide such coverage on
a self-insured basis, at a cost to the Employer not to exceed the amount
Executive would receive upon a termination by the Employer without Cause (as
defined in Section 6(a)(iii) below) under Section 7(a)(ii); provided that, for
purposes of this sentence, the multiplier in clause (y) of such Section shall be
the lesser of (i) three or (ii) the number of years (including partial years)
remaining in the then current Employment Period.

        4.    Indemnification and Liability Insurance.    The Employer agrees to
indemnify Executive to the fullest extent permitted by applicable law, as the
same exists and may hereafter be amended, from and against any and all losses,
damages, claims, liabilities and expenses asserted against, or incurred or
suffered by, Executive (including the costs and expenses of legal counsel
retained by the Employer to defend Executive and judgments, fines and amounts
paid in settlement actually and reasonably incurred by or imposed on such
indemnified party) with respect to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a "Proceeding") in which
Executive is made a party or threatened to be made a party, either with regard
to his entering into this Agreement with the

2

--------------------------------------------------------------------------------


Employer or in his capacity as an officer or director, or former officer or
director, of the Employer or any affiliate thereof for which he may serve in
such capacity. Such indemnification shall continue even after Executive is no
longer employed by the Employer and shall inure to the benefit of his heirs,
executors, and administrators. Expenses incurred by Executive in connection with
any Proceeding shall be paid by the Employer in advance, upon request of
Executive that the Employer pay such expenses. The Employer also agrees to
secure and maintain officers and directors liability insurance providing
coverage for Executive. The provisions of this Section 4 shall remain in effect
after this Agreement is terminated irrespective of the reasons for termination.
The indemnification provisions of this Section 4 shall not supersede or reduce
any indemnification provided to Executive under any separate agreement, or the
by-laws of the Employer, since it is intended that this Agreement shall, to the
extent necessary, expand and extend Executive's rights to receive indemnity.

        5.    Employer's Policies.    Executive agrees to observe and comply
with the reasonable rules and regulations of the Employer as adopted by the
Board from time to time regarding the performance of his duties and to carry out
and perform orders, directions and policies communicated to him from time to
time by the Board, so long as same are otherwise consistent with this Agreement.

        6.    Termination.    Executive's employment hereunder may be terminated
under the following circumstances:

(a)Termination by the Employer.    

(i)Death.    Executive's employment hereunder shall terminate upon his death.

(ii)Disability.    If, as a result of Executive's incapacity due to physical or
mental illness or disability, Executive shall have been incapable of performing
his duties hereunder even with a reasonable accommodation on a full-time basis
for the entire period of 90 consecutive days or any 90 days in a 180-day period,
and within 30 days after written Notice of Termination (as defined in
Section 6(c)) is given he shall not have returned to the performance of his
duties hereunder on a full-time basis, the Employer may terminate Executive's
employment hereunder.

(iii)Cause.    The Employer may terminate Executive's employment hereunder for
Cause. For purposes of this Agreement, "Cause" shall mean: (i) Executive's
commission of a felony; (ii) Executive's gross negligence, willful or material
misconduct or material fraud; (iii) Executive's material breach of any of his
obligations in Sections 8(a) through 8(e) of this Agreement; or (iv) Executive's
repeated failure to competently perform his duties after receiving at least
30 days notice from the Employer specifically identifying the manner in which
Executive has failed to competently perform and being given sufficient time to
correct his incompetent performance (it being understood that, for this purpose,
the manner and level of Executive's performance shall not be determined based on
the financial performance of the Employer).

(iv)Without Cause.    Executive's employment hereunder may be terminated by the
Employer at any time with or without Cause (as defined in
Section 6(a)(iii) above), by a majority vote of all of the members of the Board
(other than Executive) upon written notice to Executive, subject only to the
severance provisions specifically set forth in Section 7.



(b)Termination by Executive.

(i)Disability.    Executive may terminate his employment hereunder for
Disability within the meaning of Section 6(a)(ii) above.

(ii)With Good Reason.    Executive's employment hereunder may be terminated by
Executive with Good Reason effective immediately by written notice to the Board.
For purposes of this Agreement, with "Good Reason" shall mean, without
Executive's prior written

3

--------------------------------------------------------------------------------

consent: (i) a failure of the Board to elect Executive to office of Chief
Executive Officer or of Executive to be elected as Chairman of the Board
(unless, in each case, Executive has declined to seek such respective office) as
set forth in Section 2; (ii) a failure by the Employer to pay compensation in
accordance with the provisions of Section 3, which failure has not been cured
within 14 days after the notice of the failure (specifying the same) has been
given by Executive to the Employer; (iii) a material breach by the Employer of
any other provision of this Agreement which has not been cured within 30 days
after notice of noncompliance (specifying the nature of the noncompliance) has
been given by Executive to the Employer; (iv) the occurrence of a
Change-in-Control (as defined in Section 6(c) below); or (v) the relocation of
the Employer's principal executive offices or Executive's own office location to
a location which is not in the metropolitan area of New York City.

(iii)Without Good Reason.    Executive shall have the right to terminate his
employment hereunder without Good Reason, subject to the terms and conditions of
this Agreement.



(c)Definitions.    The following terms shall be defined as set forth below.

(i)A "Change-in-Control" shall be deemed to have occurred if:

(A)any Person, together with all "affiliates" and "associates" (as such terms
are defined in Rule 12b-2 under the Securities Exchange Act of 1934 (the
"Exchange Act")) of such Person, shall become the "beneficial owner" (as such
term is defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of securities of the Employer or SL Green Operating Partnership, L.P. (the "OP")
representing 25% or more of either (1) the combined voting power of the
Employer's and/or OP's then outstanding securities having the right to vote in
an election of the Board ("Voting Securities") or (2) the then outstanding
shares of all classes of stock of the Employer or OP (in either such case other
than as a result of the acquisition of securities directly from the Employer or
OP); or

(B)the members of the Board at the beginning of any consecutive
24-calendar-month period commencing on or after the date hereof (the "Incumbent
Directors") cease for any reason other than due to death to constitute at least
a majority of the members of the Board; provided that any director whose
election, or nomination for election by the Employer's stockholders, was
approved by a vote of at least a majority of the members of the Board then still
in office who were members of the Board at the beginning of such
24-calendar-month period, shall be deemed to be an Incumbent Director; or

(C)the stockholders of the Employer shall approve (1) any consolidation or
merger of the Employer or any subsidiary where the stockholders of the Employer,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own (as such term is defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, shares representing
in the aggregate at least 50% of the voting shares of the corporation issuing
cash or securities in the consolidation or merger (or of its ultimate parent
corporation, if any), (2) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Employer, if the
shareholders of the Employer and unitholders of the OP taken as a whole and
considered as one class immediately before such transaction own, immediately
after consummation of such transaction, equity securities and partnership units
possessing less than fifty (50%) percent of the

4

--------------------------------------------------------------------------------

surviving or acquiring company and partnership taken as a whole or (3) any plan
or proposal for the liquidation or dissolution of the Employer;

(D)Notwithstanding the foregoing, a "Change-in-Control" shall not be deemed to
have occurred for purposes of the foregoing clause (A) solely as the result of
an acquisition of securities by the Employer which, by reducing the number of
shares of stock or other Voting Securities outstanding, increases (x) the
proportionate number of shares of stock of the Employer beneficially owned by
any Person to 25% or more of the shares of stock then outstanding or (y) the
proportionate voting power represented by the Voting Securities beneficially
owned by any Person to 25% or more of the combined voting power of all then
outstanding Voting Securities; provided, however, that if any Person referred to
in clause (x) or (y) of this sentence shall thereafter become the beneficial
owner of any additional stock of the Employer or other Voting Securities (other
than pursuant to a share split, stock dividend, or similar transaction), then a
"Change-in-Control" shall be deemed to have occurred for purposes of the
foregoing clause (A).



(ii)"Person" shall have the meaning used in Sections 13(d) and 14(d) of the
Exchange Act; provided, however, that the term "Person" shall not include
(A) Stephen L. Green, or (B) the Employer, any of its subsidiaries, or any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan of the Employer or any of its subsidiaries. In addition,
no Change-in-Control shall be deemed to have occurred under clause (i)(A) above
by virtue of a "group" (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becoming a beneficial owner as described in such clause, if any
individual or entity described in clause (A) or (B) of the foregoing sentence is
a member of such group.



(d)Notice of Termination.    Any termination of Executive's employment by the
Employer or by Executive (other than on account of death) shall be communicated
by written Notice of Termination to the other party hereto in accordance with
Section 12 of this Agreement. For purposes of this Agreement, a "Notice of
Termination" shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and, as applicable, shall set forth in
reasonable detail the fact and circumstances claimed to provide a basis for
termination of Executive's employment under the provision so indicated.

        7.    Compensation Upon Termination.    

(a)Termination By Employer Without Cause or By Executive With Good Reason.    If
(i) Executive is terminated by the Employer without Cause pursuant to
Section 6(a)(iv) above, or (ii) Executive shall terminate his employment
hereunder with Good Reason pursuant to Section (6)(b)(ii) above, then the
Employment Period shall terminate as of the effective date set forth in the
written notice of such termination (the "Termination Date") and Executive shall
be entitled to the following payments and benefits:

(i)Executive shall receive any earned and accrued but unpaid Base Salary on the
Termination Date, and any earned and accrued but unpaid incentive compensation
and bonuses payable at such times as would have applied without regard to such
termination.

(ii)The Employer shall make a lump sum payment to Executive on the Termination
Date equal to (x) the sum of the average of the Base Salary paid to Executive
for the year in which the Termination Date occurs and the year immediately prior
thereto, plus the average of the annual performance bonuses paid to Executive
for the immediately preceding two years, multiplied (y) by three.

5

--------------------------------------------------------------------------------

(iii)Executive shall continue to receive the benefits described in Section 3(f)
existing on the date of termination for a period of three years following such
termination; provided that, if such continued coverage is not feasible in light
of tax or other legal considerations or as a result of the terms of the
underlying benefit arrangements, the Employer shall reimburse Executive for his
costs that exceed the amount Executive would have otherwise paid for his portion
of the premiums for such benefits.

(iv)Any unvested shares of restricted stock (i.e., shares then still subject to
restrictions under the applicable award agreement) granted to Executive by the
Employer shall become vested (i.e., free from such restrictions) and, as
applicable, Executive shall be entitled to receive the cash amount described in
the last sentence of Section 3(d), and any unexercisable or unvested stock
options granted to Executive by the Employer shall become exercisable and vested
on the date of Executive's termination. Any unexercised stock options granted to
Executive by the Employer shall remain exercisable for the initial applicable
term stated at the time of the grant.

Other than as expressly provided in this Section 7(a), the Employer shall have
no further obligations hereunder following such termination.

(b)Termination By the Employer For Cause or By Executive Without Good
Reason.    If (i) Executive is terminated by the Employer for Cause pursuant to
Section 6(a)(iii) above, or (ii) Executive voluntarily terminates his employment
hereunder without Good Reason pursuant to Section 6(b)(iii) above, then the
Employment Period shall terminate as of the effective date set forth in the
written notice of such termination (the "Termination Date") and Executive shall
be entitled to receive his earned and accrued but unpaid Base Salary at the rate
then in effect until the Termination Date. In addition, in such event, Executive
shall be entitled (i) to receive any earned and accrued but unpaid incentive
compensation or bonuses, payable at such times as would have applied without
regard to such termination, (ii) to exercise any options which have vested as of
the termination of Executive's employment and are exercisable to the extent
provided by and otherwise in accordance with the terms of the applicable option
grant agreement or plan, and (iii) to retain any restricted shares of the
Employer's stock which have vested as of the termination of Executive's
employment. Other than as expressly provided in this Section 7(b), the Employer
shall have no further obligations hereunder following such termination.

(c)Termination by Reason of Death.    If Executive's employment terminates due
to his death, (i) Executive's estate or beneficiaries shall be entitled to
receive (A) any earned and accrued but unpaid Base Salary and any earned and
accrued but unpaid annual performance bonuses or incentive compensation, payable
at such times as would have applied without regard to such termination, and
(B) any proceeds from applicable life insurance on the life of Executive (or
alternative coverage) as contemplated by Section 3(h), and (ii) all unvested
shares of restricted stock and all stock options granted to Executive shall
become vested and exercisable on the date of Executive's termination due to his
death and, as applicable, Executive shall be entitled to receive the cash amount
described in the last sentence of Section 3(d) with respect to the restricted
shares referenced in such Section 3(d). Any unexercised stock options granted to
Executive shall remain exercisable for the initial applicable term stated at the
time of the grant. Other than as expressly provided in this Section 7(c), the
Employer shall have no further obligations hereunder following such termination.

(d)Termination by Reason of Disability.    If Executive's employment terminates
due to his disability as defined in Section 6(a)(ii) above, (i) Executive shall
be entitled to receive (A) any earned and accrued but unpaid Base Salary and any
earned and accrued but unpaid annual performance bonuses or incentive
compensation, payable at such times as would have applied

6

--------------------------------------------------------------------------------

without regard to such termination, and (B) for a period of three years
following such termination, Executive shall be entitled to receive (without
duplication of amounts described in clause (A)) (x) continuing payments at the
rate of the average of the Base Salary paid to Executive for the year in which
the Termination Date occurs and the year immediately prior thereto, to be paid
at the times salary payments are made to continuing senior executives, and
(y) payments each equal in amount to the average of the annual performance
bonuses paid to Executive for the immediately preceding two years, each to be
paid at the times bonus payments are to be made (for each full performance year
ending within such three-year period) to continuing senior executives; and
(ii) all unvested shares of restricted stock and all stock options granted to
Executive shall become vested and exercisable on the date of Executive's
termination due to his disability and, as applicable, Executive shall be
entitled to receive the cash amount described in the last sentence of
Section 3(d) with respect to the restricted shares referenced in such
Section 3(d). Any unexercised stock options granted to Executive shall remain
exercisable for the initial applicable term stated at the time of the grant.
Other than as expressly provided in this Section 7(d), the Employer shall have
no further obligations hereunder following such termination.

        8.    Confidentiality; Prohibited Activities.    Executive and the
Employer recognize that due to the nature of his employment and relationship
with the Employer, Executive has access to and develops confidential business
information, proprietary information, and trade secrets relating to the business
and operations of the Employer. Executive acknowledges that such information is
valuable to the business of the Employer, and that disclosure to, or use for the
benefit of, any person or entity other than the Employer, would cause
irreparable damage to the Employer. Executive further acknowledges that his
duties for the Employer include the duty to develop and maintain client,
customer, employee, and other business relationships on behalf of the Employer;
and that access to and development of those close business relationships for the
Employer render his services special, unique and extraordinary. In recognition
that the good will and business relationships described herein are valuable to
the Employer and that loss of or damage to those relationships would destroy or
diminish the value of the Employer, and in consideration of the compensation
(including severance) arrangements hereunder, and other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged by
Executive, Executive agrees as follows:

(a)Confidentiality.    During the term of this Agreement (including any
renewals), and at all times thereafter, Executive shall maintain the
confidentiality of all confidential or proprietary information of the Employer
("Confidential Information"), and, except in furtherance of the business of the
Employer or as specifically required by law or by court order, he shall not
directly or indirectly disclose any such information to any person or entity;
nor shall he use Confidential Information for any purpose except for the benefit
of the Employer. For purposes of this Agreement, "Confidential Information"
includes, without limitation: client or customer lists, identities, contacts,
business and financial information (excluding those of Executive prior to
employment with Employer); investment strategies; pricing information or
policies, fees or commission arrangements of the Employer; marketing plans,
projections, presentations or strategies of the Employer; financial and budget
information of the Employer; new personnel acquisition plans; and all other
business related information which has not been publicly disclosed by the
Employer. This restriction shall apply regardless of whether such Confidential
Information is in written, graphic, recorded, photographic, data or any
machine-readable form or is orally conveyed to, or memorized by, Executive.

7

--------------------------------------------------------------------------------

(b)Prohibited Activities.    Because Executive's services to the Employer are
essential and because Executive has access to the Employer's Confidential
Information, Executive covenants and agrees that:

(i)during the Employment Period, and for the 18-month period following the
termination of Executive by either party for any reason including the expiration
of the term of this Agreement, Executive will not, without the prior written
consent of the Board which shall include the unanimous consent of the Directors
other than Executive or any other officer of the Employer, directly or
indirectly (individually, or through or on behalf of another entity as owner,
partner, agent, employee, consultant, or in any other capacity), engage,
participate or assist, as an owner, partner, employee, consultant, director,
officer, trustee or agent, in the acquisition, development, management, leasing
or financing of any office real estate property anywhere in the New York City
metropolitan area, subject, however, to Section 8(c) below; and

(ii)during the Employment Period, and for the 18-month period following the
termination of Executive by either party for any reason (including the
expiration of the term of this Agreement), Executive will not, without the prior
written consent of the Board which shall include the unanimous consent of the
Directors other than Executive or any other officer of the Employer, directly or
indirectly (individually, or through or on behalf of another entity as owner,
partner, agent, employee, consultant, or in any other capacity), solicit,
encourage, or engage in any activity to induce any employee of the Employer to
terminate employment with the Employer, or to become employed by, or to enter
into a business relationship with, any other person or entity. For purposes of
this subsection, the term "employee" means any individual who is an employee of
or consultant to the Employer (or any affiliate) during the six-month period
prior to Executive's last day of employment.



(c)Other Investments.    Notwithstanding anything contained herein to the
contrary, Executive is not prohibited from (i) maintaining his investment in any
Option Property (as such term is defined in the Employer's final prospectus
relating to the Employer's IPO) or in any asset listed in the Employer's final
prospectus relating to the IPO under the caption "The Properties—Assets Not
Being Transferred to the Company" and (ii) from making investments in any entity
that engages, directly or indirectly, in the acquisition, development,
construction, operation, management, financing or leasing of office real estate
properties, regardless of where they are located if Executive's aggregate
investment in such entity constitutes less than one percent of the equity
ownership of such entity.

(d)Employer Property.    Executive acknowledges that all originals and copies of
materials, records and documents generated by him or coming into his possession
during his employment by the Employer are the sole property of the Employer
("Employer Property"). During his employment, and at all times thereafter,
Executive shall not remove, or cause to be removed, from the premises of the
Employer, copies of any record, file, memorandum, document, computer related
information or equipment, or any other item relating to the business of the
Employer, except in furtherance of his duties under this Agreement. When
Executive terminates his employment with the Employer, or upon request of the
Employer at any time, Executive shall promptly deliver to the Employer all
originals and copies of Employer Property in his possession or control and shall
not retain any originals or copies in any form.

(e)No Disparagement.    For one year following termination of Executive's
employment for any reason, Executive shall not intentionally disclose or cause
to be disclosed any negative, adverse or derogatory comments or information
about (i) the Employer and its parent, affiliates or subsidiaries, if any;
(ii) any product or service provided by the Employer and its parent,

8

--------------------------------------------------------------------------------

affiliates or subsidiaries, if any; or (iii) the Employer's and its parent's,
affiliates' or subsidiaries' prospects for the future. For one year following
termination of Executive's employment for any reason, the Employer shall not
disclose or cause to be disclosed any negative, adverse or derogatory comments
or information about Executive. Nothing in this Section shall prohibit either
the Employer or Executive from testifying truthfully in any legal or
administrative proceeding.

(f)Remedies.    Executive declares that the foregoing limitations in Sections
8(a) through 8(e) above are reasonable and necessary for the adequate protection
of the business and the goodwill of the Employer. If any restriction contained
in this Section 8 shall be deemed to be invalid, illegal or unenforceable by
reason of the extent, duration or scope thereof, or otherwise, then the court
making such determination shall have the right to reduce such extent, duration,
scope, or other provisions hereof to make the restriction consistent with
applicable law, and in its reduced form such restriction shall then be
enforceable in the manner contemplated hereby. In the event that Executive
breaches any of the promises contained in this Section 8, Executive acknowledges
that the Employer's remedy at law for damages will be inadequate and that the
Employer will be entitled to specific performance, a temporary restraining order
or preliminary injunction to prevent Executive's prospective or continuing
breach and to maintain the status quo. The existence of this right to injunctive
relief, or other equitable relief, or the Employer's exercise of any of these
rights, shall not limit any other rights or remedies the Employer may have in
law or in equity, including, without limitation, the right to arbitration
contained in Section 9 hereof and the right to compensatory and monetary
damages. In the event that a final non-appealable judgment is entered in favor
of one of the parties, that party shall be reimbursed by the other party for all
costs and attorneys' fees incurred by such party in such action. Executive
hereby agrees to waive his right to a jury trial with respect to any action
commenced to enforce the terms of this Agreement.

(g)Transition.    Regardless of the reason for his departure from the Employer,
Executive agrees that at the Employer's sole costs and expense, for a period of
not more than 30 days after termination of Executive, he shall take all steps
reasonably requested by the Employer to effect a successful transition of client
and customer relationships to the person or persons designated by the Employer,
subject to Executive's obligations to his new employer.

(h)Cooperation with Respect to Litigation.    During the Employment period and
at all times thereafter, Executive agrees to give prompt written notice to the
Employer of any claim relating to the Employer and to cooperate fully, in good
faith and to the best of his ability with the Employer in connection with any
and all pending, potential or future claims, investigations or actions which
directly or indirectly relate to any action, event or activity about which
Executive may have knowledge in connection with or as a result of his employment
by the Employer hereunder. Such cooperation will include all assistance that the
Employer, its counsel or its representatives may reasonably request, including
reviewing documents, meeting with counsel, providing factual information and
material, and appearing or testifying as a witness; provided, however, that the
Employer will reimburse Executive for all reasonable expenses, including travel,
lodging and meals, incurred by him in fulfilling his obligations under this
Section 8(h) and, except as may be required by law or by court order, should
Executive then be employed by an entity other than the Employer, such
cooperation will not materially interfere with Executive's then current
employment.

(i)Survival.    The provisions of this Section 8 shall survive termination of
Executive's employment and any other provisions relating to the enforcement
thereof. The covenants contained in Section 8 shall be construed as independent
of any of other provisions contained in this

9

--------------------------------------------------------------------------------

Agreement and shall be enforceable regardless of whether Executive has a claim
against the Employer under this Agreement or otherwise.

        9.    Arbitration.    Any controversy or claim arising out of or
relating to this Agreement or the breach of this Agreement (other than a
controversy or claim arising under Section 8, to the extent necessary for the
Employer (or its affiliates, where applicable) to avail itself of the rights and
remedies referred to in Section 8(f)) that is not resolved by Executive and the
Employer (or its affiliates, where applicable) shall be submitted to arbitration
in New York, New York in accordance with New York law and the procedures of the
American Arbitration Association. The determination of the arbitrator(s) shall
be conclusive and binding on the Employer (or its affiliates, where applicable)
and Executive and judgment may be entered on the arbitrator(s)' award in any
court having jurisdiction.

        10.    Conflicting Agreements.    Executive hereby represents and
warrants that the execution of this Agreement and the performance of his
obligations hereunder will not breach or be in conflict with any other agreement
to which he is a party or is bound, and that he is not now subject to any
covenants against competition or similar covenants which would affect the
performance of his obligations hereunder.

        11.    No Duplication of Payments.    Executive shall not be entitled to
receive duplicate payments under any of the provisions of this Agreement.

        12.    Notices.    All notices or other communications required or
permitted to be given hereunder shall be in writing and shall be delivered by
hand and or sent by prepaid telex, cable or other electronic devices or sent,
postage prepaid, by registered or certified mail or telecopy or overnight
courier service and shall be deemed given when so delivered by hand, telexed,
cabled or telecopied, or if mailed, three days after mailing (one business day
in the case of express mail or overnight courier service), as follows:

(a)if to Executive:



Stephen L. Green
845 United Nations Plaza
Apartment 65 B&C
New York, NY 10017


(b)if to the Employer:



SL Green Realty Corp.
420 Lexington Avenue
New York, New York 10170
Attention: President


with a copy to:


Clifford Chance US LLP
200 Park Avenue
New York, New York 10166
Attention: Robert E. King, Jr.

or such other address as either party may from time to time specify by written
notice to the other party hereto.

        13.    Amendments.    No amendment, modification or waiver in respect of
this Agreement shall be effective unless it shall be in writing and signed by
the party against whom such amendment, modification or waiver is sought.

10

--------------------------------------------------------------------------------


        14.    Severability.    If any provision of this Agreement (or any
portion thereof) or the application of any such provision (or any portion
thereof) to any person or circumstances shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof (or the remaining portion hereof) or the application of such provision to
any other persons or circumstances.

        15.    Withholding.    The Employer shall be entitled to withhold from
any payments or deemed payments any amount of tax withholding it determines to
be required by law.

        16.    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which or into which the Employer may be
merged or which may succeed to its assets or business, provided,however, that
the obligations of Executive are personal and shall not be assigned by him. This
Agreement shall inure to the benefit of and be enforceable by Executive's
personal and legal representatives, executors, administrators, assigns, heirs,
distributees, devisees and legatees.

        17.    Counterparts.    This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other party.

        18.    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
agreements made and to be performed entirely within such State, without regard
to the conflicts of law principles of such State.

        19.    Choice of Venue.    Executive agrees to submit to the
jurisdiction of the United States District Court for the Southern District of
New York or the Supreme Court of the State of New York, New York County, for the
purpose of any action to enforce any of the terms of this Agreement.

        20.    Parachutes.    Notwithstanding any other provision of this
Agreement, if all or any portion of the payments and benefits provided under
this Agreement (including without limitation any accelerated vesting), or any
other payments and benefits which Executive receives or is entitled to receive
from the Employer or an affiliate, or any combination of the foregoing, would
constitute an excess "parachute payment" within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the "Code") (whether or not under
an existing plan, arrangement or other agreement) (each such parachute payment,
a "Parachute Payment"), and would result in the imposition on Executive of an
excise tax under Section 4999 of the Code or any successor thereto, then, in
addition to any other benefits to which Executive is entitled under this
Agreement, Executive shall be paid by the Employer an amount in cash equal to
the sum of the excise taxes payable by Executive by reason of receiving
Parachute Payments plus the amount necessary to put Executive in the same
after-tax position (taking into account any and all applicable federal, state
and local excise, income or other taxes at the highest possible applicable rates
on such Parachute Payments (including without limitation any payments under this
Section 20) as if no excise taxes had been imposed with respect to Parachute
Payments (the "Parachute Gross-up"). The amount of any payment under this
Section 20 shall be computed by a certified public accounting firm of national
reputation reasonably selected by Executive and reasonably acceptable to the
Employer. If the Employer desires to dispute the computation rendered by such
accounting firm, the Employer may select an alternative certified public
accounting firm of national reputation to perform the applicable computations.
If the two accounting firms cannot agree upon the computations, Executive and
the Employer will jointly appoint a third certified public accounting firm of
national reputation, reasonably acceptable to Executive and the Employer, within
10 calendar days after the two conflicting computations have been rendered. Such
third accounting firm shall be asked to determine within 30 calendar days the
computation of the Parachute Gross-up to be paid to Executive, and payments
shall be made accordingly. In any event, the Employer will pay to Executive or
pay on Executive's behalf the Parachute Gross-up as computed by the accounting
firm initially selected by Executive by the time any taxes payable by Executive
as a result of the Parachute Payments become

11

--------------------------------------------------------------------------------


due, with Executive agreeing to return the excess amount of such payment over
the final computation rendered from the process described in this Section 20.
Executive and the Employer will provide the accounting firms with all
information which any accounting firm reasonably deems necessary in computing
the Parachute Gross-up to be made available to Executive. The costs and expenses
of all of the accounting firms retained to perform the computations described
above shall be borne by the Employer. In the event that the Internal Revenue
Service or a court, as applicable, finally and in a decision that has become
unappealable, determines that a greater or lesser amount of tax is due, then the
Employer shall within five business days thereafter shall pay the additional
amounts, or Executive within five business days after receiving a refund shall
pay over the amount refunded to the Employer, respectively; provided that
(i) Executive shall not initiate any proceeding or other contests regarding
these matters, other than at the direction of the Employer, and shall provide
notice to the Employer of any proceeding or other contest regarding these
matters initiated by the Internal Revenue Service, and (ii) the Employer shall
be entitled to direct and control all such proceeding and other contests, if it
commits to and does pay all costs (including without limitation legal and other
professional fees) associated therewith.

        21.    Entire Agreement.    This Agreement contains the entire agreement
and understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to such
subject matter. The parties hereto shall not be liable or bound to any other
party in any manner by any representations, warranties or covenants relating to
such subject matter except as specifically set forth herein.

        22.    Section Headings.    Section headings used in this Agreement are
included for convenience of reference only and will not affect the meaning of
any provision of this Agreement.

        23.    Board Approval.    The Employer represents that the Board has
approved the economic terms of this Agreement.

        IN WITNESS WHEREOF, this Agreement is effective as of the day and year
first written above, and is being executed on January 23, 2003.

    SL GREEN REALTY CORP.
 
 
By:
       

--------------------------------------------------------------------------------

Name: Andrew S. Levine
Title: Executive Vice President



 
 


--------------------------------------------------------------------------------

Stephen L. Green

12

--------------------------------------------------------------------------------


EXHIBIT A

SL GREEN REALTY CORP.
AMENDED 1997 STOCK OPTION AND INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT


        AGREEMENT by and between SL Green Realty Corp., a Maryland corporation
(the "Company") and Stephen L. Green (the "Grantee"), dated as of the 23rd day
of January, 2003.

        WHEREAS, the Company maintains the SL Green Realty Corp. Amended 1997
Stock Option and Incentive Plan, as it may be amended from time to time (the
"Plan") (capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto by the Plan);

        WHEREAS, the Grantee is an employee of the Company; and

        WHEREAS, pursuant to the Grantee's employment agreement with the Company
dated as of August 20, 2002 (the "Employment Agreement"), the Committee has
determined that it is in the best interests of the Company and its shareholders
to grant restricted stock to the Grantee subject to the terms and conditions set
forth below.

        NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

        1.    Grant of Restricted Stock.

        The Company hereby grants the Grantee 87,500 restricted shares of Common
Stock of the Company (the "Restricted Stock"), subject to the following terms
and conditions and subject to the provisions of the Plan. The Plan is hereby
incorporated herein by reference as though set forth herein in its entirety.

        2.    Restrictions and Conditions.

(a)The Restricted Stock shall be subject to the following restrictions and
conditions:

(i)Subject to clauses (iii) and (iv) below, the period of restriction with
respect to shares of Restricted Stock granted hereunder (the "Restriction
Period") shall begin on the date hereof, and lapse in accordance with
Schedule I. Subject to the provisions of the Plan and this Agreement, during the
Restriction Period, except as may otherwise be permitted by the Committee (after
consideration of, among other things, any applicable securities and tax
considerations) in connection with the Grantee's trust or estate planning, the
Grantee shall not be permitted voluntarily or involuntarily to assign, transfer,
or otherwise encumber or dispose of shares of Restricted Stock awarded under the
Plan.

(ii)Except as provided in the foregoing clause (i), the Grantee shall have, in
respect of the Restricted Stock, all of the rights of a stockholder of the
Company, including the right to vote the underlying shares. The Grantee shall be
entitled to receive any cash dividends on any shares of Restricted Stock
(whether or not then subject to restrictions) which have not been forfeited.
Certificates for shares of Stock (not subject to restrictions) shall be
delivered to the Grantee promptly after, and only after, the Restriction Period
shall lapse without forfeiture in respect of such shares.

(iii)Subject to clause (iv) below, upon the termination of the Grantee's
employment with the Company and its Affiliates for any reason by the Company and
its Affiliates or by the Grantee during the Restriction Period, then all shares
of Restricted Stock still subject to restriction shall thereupon, and with no
further action, be forfeited by the Grantee.

(iv)In the event that during the Restriction Period the Grantee's employment
with the Company and its Affiliates terminates (A) on account of the death or
disability (as defined in the Employment Agreement) of the Grantee as
contemplated by the Employment Agreement; (B) by the Company Without Cause (as
defined in the Employment Agreement); or (C) by the Executive for Good Reason
(as defined in the Employment Agreement) as contemplated by the Employment
Agreement, then any

--------------------------------------------------------------------------------

restrictions provided herein will immediately lapse on all Restricted Stock, and
the Grantee (or designee) shall own such shares free and clear of all
restrictions imposed hereby, free to hold or dispose of such shares in the
Grantee's (or designee's) discretion, subject to all applicable federal and
state laws.

(b)The Grantee shall be issued a stock certificate in respect of the shares of
Restricted Stock awarded hereunder. Such certificate shall be registered in the
name of the Grantee, and may include any legend which the Committee deems
appropriate to reflect any restrictions on transfer provided hereunder or under
the Plan, or as the Committee may otherwise deem appropriate, and, without
limiting the generality of the foregoing, shall bear a legend referring to the
terms, conditions, and restrictions applicable to this a Agreement,
substantially in the following form:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE SL
GREEN REALTY CORP. AMENDED 1997 STOCK OPTION AND INCENTIVE PLAN, AS IT MAY BE
AMENDED FROM TIME TO TIME, AND AN AWARD AGREEMENT ENTERED INTO BETWEEN THE
REGISTERED OWNER AND SL GREEN REALTY CORP. COPIES OF SUCH PLAN AND AWARD
AGREEMENT ARE ON FILE IN THE OFFICES OF SL GREEN REALTY CORP. AT 420 LEXINGTON
AVENUE, NEW YORK, NEW YORK 10170.

The Committee shall require that such stock certificate be held in custody by
the Company until the restrictions hereunder shall have lapsed, and that, as a
condition of the shares of Restricted Stock awarded hereunder, the Grantee shall
deliver a stock power, endorsed in blank, relating to the shares covered by this
Agreement. If and when such restrictions so lapse, such stock certificate shall
be delivered by the Company to the Grantee or his or her designee, and the
Grantee (or designee) shall own such shares free and clear of all restrictions
imposed hereby, free to hold or dispose of such shares in the Grantee's (or
designee's) discretion, subject to all applicable federal and state laws.

3.Miscellaneous.

(a)THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS. The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect. This Agreement may not be amended or modified except by a written
agreement executed by the parties hereto or their respective successors and
legal representatives. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

(b)The Committee may make such rules and regulations and establish such
procedures for the administration of this Agreement as it deems appropriate.
Without limiting the generality of the foregoing, the Committee may interpret
this Agreement, with such interpretations to be conclusive and binding on all
persons and otherwise accorded the maximum deference permitted by law. In the
event of any dispute or disagreement as to the interpretation of this Agreement
or of any rule, regulation or procedure, or as to any question, right or
obligation arising from or related to this Agreement, the decision of the
Committee shall be final and binding upon all persons.

2

--------------------------------------------------------------------------------

(c)All notices hereunder shall be in writing, and if to the Company or the
Committee, shall be delivered to the Board or mailed to its principal office,
addressed to the attention of the Board; and if to the Grantee, shall be
delivered personally or mailed to the Grantee at the address appearing in the
records of the Company. Such addresses may be changed at any time by written
notice to the other party given in accordance with this paragraph 3(b).

(d)Without limiting the Grantee's rights as may otherwise be applicable in the
event of a Change of Control (as defined in the Employment Agreement), if the
Company shall be consolidated or merged with another corporation or other
entity, the Grantee may be required to deposit with the successor corporation
the certificates for the stock or securities or the other property that the
Grantee is entitled to receive by reason of ownership of Restricted Stock in a
manner consistent with the Plan, and such stock, securities or other property
shall become subject to the restrictions and requirements imposed under the Plan
and this Agreement, and the certificates therefor or other evidence thereof
shall bear a legend similar in form and substance to the legend set forth in the
Plan.

Any shares or other securities distributed to the Grantee with respect to
Restricted Stock or otherwise issued in substitution of Restricted Stock shall
be subject to the restrictions and requirements imposed by the Plan and this
Agreement, including depositing the certificates therefor with the Company
together with a stock power and bearing a legend as provided in the Plan.

(e)The failure of the Grantee or the Company to insist upon strict compliance
with any provision of this Agreement or the Plan, or to assert any right the
Grantee or the Company, respectively, may have under this Agreement or the Plan,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement or the Plan.

(f)The Company shall be entitled to withhold from any payments or deemed
payments any amount of tax withholding it determines to be required by law.

(g)Nothing in this Agreement shall confer on the Grantee any right to continue
in the employ or other service of the Company or its Subsidiaries or interfere
in any way with the right of the Company or its Subsidiaries and its
shareholders to terminate the Grantee's employment or other service at any time.

(h)This Agreement contains the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior agreements, written or
oral, with respect thereto.

3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company and the Grantee have executed this
Agreement as of the day and year first above written.

    SL GREEN REALTY CORP.
 
 
By:
       

--------------------------------------------------------------------------------

Name: Andrew S. Levine
Title: Executive Vice President
 
 
 
     

--------------------------------------------------------------------------------

STEPHEN L. GREEN


4

--------------------------------------------------------------------------------


SCHEDULE I


The shares of Restricted Stock shall become free from restriction on each
January 1 commencing on January 1, 2004 (each, a "Vesting Date"), on an annual
basis, in the amount of 17,500 shares per year, subject to the achievement of
certain performance criteria set forth below:

(i)All 17,5000 shares shall become free from restriction in an applicable year
if the Company achieves either (A) a 7% increase in funds from operations on a
per-share basis or (B) a 10% total return to shareholders (including all
dividends and stock appreciation) on each share of Common Stock, during the last
fiscal year completed before the applicable Vesting Date.

(ii)If the performance criteria set forth in paragraph (i) above is not achieved
in the fiscal year immediately preceding the applicable Vesting Date, the shares
of Restricted Stock that did not become free from restriction in such year may
still become free from restriction upon the satisfaction of the performance
criteria on a cumulative basis beginning with the first fiscal year applicable
to this Agreement and ending with the then-current fiscal year. If the
cumulative performance measures are satisfied, then any restrictions on shares
of Restricted Stock that failed to lapse during such prior year shall lapse as
of the applicable Vesting Date.

Notwithstanding the foregoing, if the performance criteria set forth in
paragraph (i) above for a particular year is not met, but the Company's total
return to shareholders is in the top one-third of its peer group companies (as
to be determined for such year by the Committee in its sole discretion) during
the last fiscal year completed immediately prior to the applicable Vesting Date,
then the restrictions on 100% of the shares of Restricted Share that otherwise
would have become free of restriction on such Vesting Date shall become free
from restriction.

--------------------------------------------------------------------------------


EXHIBIT B

SL GREEN REALTY CORP.
AMENDED 1997 STOCK OPTION AND INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT


        AGREEMENT by and between SL Green Realty Corp., a Maryland corporation
(the "Company") and Stephen L. Green (the "Grantee"), dated as of the 23rd day
of January, 2003.

        WHEREAS, the Company maintains the SL Green Realty Corp. Amended 1997
Stock Option and Incentive Plan, as it may be amended from time to time (the
"Plan") (capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto by the Plan);

        WHEREAS, the Grantee is an employee of the Company; and

        WHEREAS, pursuant to the Grantee's employment agreement with the Company
dated as of August 20, 2002 (the "Employment Agreement"), the Committee has
determined that it is in the best interests of the Company and its shareholders
to grant restricted stock to the Grantee subject to the terms and conditions set
forth below.

        NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

        1.    Grant of Restricted Stock.    

        The Company hereby grants the Grantee 87,500 restricted shares of Common
Stock of the Company (the "Restricted Stock"), subject to the following terms
and conditions and subject to the provisions of the Plan. The Plan is hereby
incorporated herein by reference as though set forth herein in its entirety.

        2.    Restrictions and Conditions.    

(a)The Restricted Stock shall be subject to the following restrictions and
conditions:

(i)Subject to clauses (iii) and (iv) below, the period of restriction with
respect to shares of Restricted Stock granted hereunder (the "Restriction
Period") shall begin on the date hereof, and lapse with respect to 20% of such
shares on January 1, 2004, and with respect to an additional 20% of such shares
on each of the first four anniversaries of the date hereof (with the result that
all of the shares shall become free from restriction on January 1, 2008).
Subject to the provisions of the Plan and this Agreement, during the Restriction
Period, except as may otherwise be permitted by the Committee (after
consideration of, among other things, any applicable securities and tax
considerations) in connection with the Grantee's trust or estate planning, the
Grantee shall not be permitted voluntarily or involuntarily to assign, transfer,
or otherwise encumber or dispose of shares of Restricted Stock awarded under the
Plan.

(ii)Except as provided in the foregoing clause (i), the Grantee shall have, in
respect of the Restricted Stock, all of the rights of a stockholder of the
Company, including the right to vote the underlying shares. The Grantee shall be
entitled to receive any cash dividends on any shares of Restricted Stock
(whether or not then subject to restrictions) which have not been forfeited.
Certificates for shares of Stock (not subject to restrictions) shall be
delivered to the Grantee promptly after, and only after, the Restriction Period
shall lapse without forfeiture in respect of such shares.

(iii)Subject to clause (iv) below, upon the termination of the Grantee's
employment with the Company and its Affiliates for any reason by the Company and
its Affiliates or by the Grantee during the Restriction Period, then all shares
of Restricted Stock still subject to restriction shall thereupon, and with no
further action, be forfeited by the Grantee.

(iv)In the event that during the Restriction Period the Grantee's employment
with the Company and its Affiliates terminates (A) on account of the death or
disability (as defined in the Employment Agreement) of the Grantee as
contemplated by the Employment Agreement; (B) by the Company Without Cause (as
defined in the

--------------------------------------------------------------------------------

Employment Agreement); or (C) by the Executive for Good Reason (as defined in
the Employment Agreement) as contemplated by the Employment Agreement, then any
restrictions provided herein will immediately lapse on all Restricted Stock, and
the Grantee (or designee) shall own such shares free and clear of all
restrictions imposed hereby, free to hold or dispose of such shares in the
Grantee's (or designee's) discretion, subject to all applicable federal and
state laws.

(b)The Grantee shall be issued a stock certificate in respect of the shares of
Restricted Stock awarded hereunder. Such certificate shall be registered in the
name of the Grantee, and may include any legend which the Committee deems
appropriate to reflect any restrictions on transfer provided hereunder or under
the Plan, or as the Committee may otherwise deem appropriate, and, without
limiting the generality of the foregoing, shall bear a legend referring to the
terms, conditions, and restrictions applicable to this a Agreement,
substantially in the following form:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE SL
GREEN REALTY CORP. AMENDED 1997 STOCK OPTION AND INCENTIVE PLAN, AS IT MAY BE
AMENDED FROM TIME TO TIME, AND AN AWARD AGREEMENT ENTERED INTO BETWEEN THE
REGISTERED OWNER AND SL GREEN REALTY CORP. COPIES OF SUCH PLAN AND AWARD
AGREEMENT ARE ON FILE IN THE OFFICES OF SL GREEN REALTY CORP. AT 420 LEXINGTON
AVENUE, NEW YORK, NEW YORK 10170.

The Committee shall require that such stock certificate be held in custody by
the Company until the restrictions hereunder shall have lapsed, and that, as a
condition of the shares of Restricted Stock awarded hereunder, the Grantee shall
deliver a stock power, endorsed in blank, relating to the shares covered by this
Agreement. If and when such restrictions so lapse, such stock certificate shall
be delivered by the Company to the Grantee or his or her designee, and the
Grantee (or designee) shall own such shares free and clear of all restrictions
imposed hereby, free to hold or dispose of such shares in the Grantee's (or
designee's) discretion, subject to all applicable federal and state laws.

        3.    Miscellaneous.    

(a)THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS. The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect. This Agreement may not be amended or modified except by a written
agreement executed by the parties hereto or their respective successors and
legal representatives. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

(b)The Committee may make such rules and regulations and establish such
procedures for the administration of this Agreement as it deems appropriate.
Without limiting the generality of the foregoing, the Committee may interpret
this Agreement, with such interpretations to be conclusive and binding on all
persons and otherwise accorded the maximum deference permitted by law. In the
event of any dispute or disagreement as to the interpretation of this Agreement
or of any rule, regulation or procedure, or as to any question, right or
obligation arising from or related to this Agreement, the decision of the
Committee shall be final and binding upon all persons.

(c)All notices hereunder shall be in writing, and if to the Company or the
Committee, shall be delivered to the Board or mailed to its principal office,
addressed to the attention of the

2

--------------------------------------------------------------------------------

Board; and if to the Grantee, shall be delivered personally or mailed to the
Grantee at the address appearing in the records of the Company. Such addresses
may be changed at any time by written notice to the other party given in
accordance with this paragraph 3(b).

(d)Without limiting the Grantee's rights as may otherwise be applicable in the
event of a Change of Control (as defined in the Employment Agreement), if the
Company shall be consolidated or merged with another corporation or other
entity, the Grantee may be required to deposit with the successor corporation
the certificates for the stock or securities or the other property that the
Grantee is entitled to receive by reason of ownership of Restricted Stock in a
manner consistent with the Plan, and such stock, securities or other property
shall become subject to the restrictions and requirements imposed under the Plan
and this Agreement, and the certificates therefor or other evidence thereof
shall bear a legend similar in form and substance to the legend set forth in the
Plan.

Any shares or other securities distributed to the Grantee with respect to
Restricted Stock or otherwise issued in substitution of Restricted Stock shall
be subject to the restrictions and requirements imposed by the Plan and this
Agreement, including depositing the certificates therefor with the Company
together with a stock power and bearing a legend as provided in the Plan.

(e)The failure of the Grantee or the Company to insist upon strict compliance
with any provision of this Agreement or the Plan, or to assert any right the
Grantee or the Company, respectively, may have under this Agreement or the Plan,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement or the Plan.

(f)The Company shall be entitled to withhold from any payments or deemed
payments any amount of tax withholding it determines to be required by law.

(g)Nothing in this Agreement shall confer on the Grantee any right to continue
in the employ or other service of the Company or its Subsidiaries or interfere
in any way with the right of the Company or its Subsidiaries and its
shareholders to terminate the Grantee's employment or other service at any time.

(h)This Agreement contains the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior agreements, written or
oral, with respect thereto.

        IN WITNESS WHEREOF, the Company and the Grantee have executed this
Agreement as of the day and year first above written.

    SL GREEN REALTY CORP.
 
 
By:
       

--------------------------------------------------------------------------------

Name: Andrew S. Levine
Title: Executive Vice President
 
 
 


--------------------------------------------------------------------------------

STEPHEN L. GREEN

3

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AND NONCOMPETITION AGREEMENT
EXHIBIT A SL GREEN REALTY CORP. AMENDED 1997 STOCK OPTION AND INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
SCHEDULE I
EXHIBIT B SL GREEN REALTY CORP. AMENDED 1997 STOCK OPTION AND INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
